IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-51203
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PATRICIO CRUZ, also known as Ticho,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-99-CR-972-1-DB
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Patricio Cruz appeals the sentence he received after this

court remanded his case to the district court for a hearing at

which the Government and he were instructed to introduce evidence

relevant to Cruz’s involvement with marijuana seized on April 13,

1999, in an incident other than the one made the basis of the

indictment.    Cruz argues that the law of the case doctrine

precluded the district court from allowing the Government to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51203
                                 -2-

introduce evidence and cross-examine witnesses at the hearing

because this court had already determined on appeal that there

was insufficient evidence to corroborate the details of the

report on which the presentence report relied.

     The quantity of marijuana in the April 13 transaction was

not, however, the law of the case inasmuch as this court remanded

the issue to the district court to be determined on remand.

United States v. Becerra, 155 F.3d 740, 752-53 (5th Cir. 1998).

Cruz ignores the mandate rule, which provides that a lower court

on remand must implement both the letter and the spirit of the

appellate court's mandate and may not disregard the explicit

directives of that court.   Id.   Given that the district court

followed the mandate of this court when it allowed the Government

to introduce evidence at the sentencing hearing, the judgment of

the district court is AFFIRMED.